Hydrogenics Corporation Third Quarter 2011 Management’s Discussion and Analysis of Financial Condition and Results of Operations Hydrogenics Corporation Basis of Presentation The following Management’s Discussion and Analysis of Financial Condition and Results of Operations (“MD&A”) covers our consolidated interim financial statements for the three and nine months endedSeptember 30, 2011 and updates our MD&A for fiscal 2010. The information contained herein should be read in conjunction with the Consolidated Financial Statements and Auditor’s Report for fiscal 2010 and the Consolidated Interim Financial Statements for the three months ended March 31, 2011. The Corporation prepares its consolidated interim financial statements in accordance with Canadian generally accepted accounting principles (“GAAP”) as set out in the Handbook of The Canadian Institute of Chartered Accountants (“CICA Handbook”). In 2010, the CICA Handbook was revised to incorporate International Financial Reporting Standards (“IFRS”), and requires publicly accountable enterprises to apply such standards effective for years beginning on or after January 1, 2011. Accordingly, the Corporation has commenced reporting on this basis in these consolidated interim financial statements. In this MD&A, the term “Canadian GAAP” refers to Canadian GAAP before the adoption of IFRS and IFRS refers to Canadian GAAP subsequent to the adoption of IFRS. While the adoption of IFRS has not had an impact on the Corporation’s reported net cash flows, there has been material impact on its consolidated interim balance sheets and consolidated interim statements of operations and comprehensive loss, which are discussed further in Part 6 of this MD&A. This MD&A is dated November 10, 2011 and all amounts herein are denominated in US dollars, unless otherwise stated. Additional information about Hydrogenics, including our 2010 Consolidated Financial Statements and our Annual Report on Form 20-F, for the year ended December 31, 2010, is available on our website at www.hydrogenics.com, on the SEDAR website at www.sedar.com, and on the EDGAR filers section of the U.S. Securities and Exchange Commission (“SEC”) website at www.sec.gov. This document contains forward-looking statements, which are qualified by reference to, and should be read together with the Forward-looking Statements cautionary notice on page 18 of this MD&A. In this MD&A, “Hydrogenics,” the “Corporation,” or the words “our,”“us” or “we” refer to Hydrogenics Corporation. For additional information, please refer to www.hydrogenics.com/investor. Third Quarter 2011 MD&A Page 1 Hydrogenics Corporation Management’s Discussion and Analysis – Contents Section Page 1 Operating Results A discussion of our operating results for the three and nine months ended September 30, 2011 3 2 Financial Condition A discussion of the significant changes in our Consolidated Balance Sheets 8 3 Summary of Quarterly Results A summary view of our quarterly financial performance 9 4 Liquidity and Capital Resources A discussion of cash flow, liquidity, credit facilities and other disclosures 9 5 Critical Accounting Policies and Estimates A description of our accounting estimates that are critical to determining our financial results and changes to accounting policies 13 6 Recent Accounting Pronouncements A discussion of GAAP developments that have affected, will affect, or might affect the Corporation 14 7 Outlook The outlook for our business 15 8 Internal Control Over Financial Reporting A statement of responsibilities regarding internal control over financial reporting 16 9 Reconciliation and Definition of Non-IFRS Measures A description, calculation and reconciliation of certain measures used by management 16 10 Risk Factors and Forward-looking Statements Risk factors and caution regarding forward-looking statements 18 Third Quarter 2011 MD&A Page 2 Hydrogenics Corporation 1Operating Results A discussion of our operating results for the three and nine months ended September 30, 2011 Hydrogenics Corporation Summary Financial Analysis (in thousands of US dollars, except for per share amounts) Three months ended September 30 Nine months ended September 30 % Favourable (Unfavourable) % Favourable (Unfavourable) Consolidated Interim Statements of Operations OnSite Generation $ $ %) $ $ 8 % Power Systems (0
